IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                           Assigned on Briefs January 15, 2003

                   STATE OF TENNESSEE v. GEORGE MEARS

                  Direct Appeal from the Circuit Court for Cannon County
                             No. F98-03     J.S. Daniel, Judge


                     No. M2000-01663-CCA-R3-CD - Filed April 29, 2003


Following a jury trial, Defendant, George Mears, was found guilty of theft of property of not less
than $1,000 nor more than $10,000, a Class D felony. In his motion for a new trial, Defendant raised
one issue, alleging that he received ineffective assistance of counsel at trial. Defendant contended
that his counsel failed to adequately investigate and develop all available defense strategies and
failed to adequately prepare for trial. Following an evidentiary hearing, the trial court denied
Defendant's motion for a new trial. The trial court concluded that Defendant's counsel should have
interviewed two witnesses prior to the day of trial but that Defendant failed to show that he was
prejudiced by counsel’s delayed interviews. As to all other claims of ineffective assistance of
counsel, the trial court found that Defendant failed to show that his counsel's performance was
deficient. After a thorough review of the record, we affirm the judgment of the trial court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court is Affirmed

THOMAS T. WOODA LL, J., delivered the opinion of the court, in which DAVID H. WELLES and
ROBERT W. WEDEMEYER , JJ., joined.

David W. Piper, Woodbury, Tennessee (on appeal), and Larry B. Stanley, Jr., McMinnville,
Tennessee (at trial) for the appellant, George Mears.

Paul G. Summers, Attorney General and Reporter; David H. Findley, Assistant Attorney General;
William C. Whitesell, Jr., District Attorney General; and David L. Puckett, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                            OPINION

1. Evidence at Trial

        On Saturday morning, October 25, 1997, Kenneth Tramel went out to work in his garden and
noticed that his tractor was missing. The tractor's tire marks were visible, and Mr. Tramel followed
the tracks down the hill from his garden to Short Mountain Highway. The tracks turned right on the
highway in the direction of Pea Ridge Road. Mr. Tramel reported the theft to the Cannon County
Sheriff's Department.

        Two weeks later, Defendant and his wife, Amy Mears, were attending a funeral in
McMinnville, Tennessee. Around seven o’clock p.m., Mrs. Mears received a telephone call from
her daughter, Eve Grizzle, informing her that either her house or her barn was on fire. Defendant
and Mrs. Mears hurried home to find the barn entirely engulfed in flames. As the firemen pulled the
burning hay from the barn with a pipe pole, a tractor came into view. Fay Morris, the fire and arson
investigator for Cannon County, determined that the tractor matched the description of Mr. Tramel's
stolen tractor, and she asked Mr. Tramel to come out to Defendant's place to identify the tractor.

         Mr. Tramel testified that the tractor in Defendant's barn was his. When he examined the
tractor, still partially covered with charred hay, Mr. Tramel discovered his tool box beneath the
tractor's seat. The muffler he had recently purchased for the tractor was in the back of a pick-up
truck also parked in the barn. Mr. Tramel testified that Defendant walked over to him and said, "Mr.
Tramel, I'm sorry. I didn't know that was your tractor in the barn."

        Ms. Morris was already at the barn when Defendant drove up. Together, they walked toward
the barn, and Ms. Morris asked if there was a tractor in the barn. Defendant said there was but the
tractor did not belong to him. At first, Ms. Morris could only see the burning bales of hay which
were stacked four or five bales high. As the hay burned down, however, a tractor was revealed
behind the stacks. Ms. Morris walked around the perimeter of the barn searching for tire marks or
openings in the fence but did not discover any evidence that might establish how the tractor got in
the barn. The gate next to the barn was padlocked, and Defendant told her he had the key. Ms.
Morris, too, heard Defendant tell Mr. Tramel that he did not know the tractor belonged to him.

       Officer Barry Knox with the Cannon County Sheriff's Department also examined the fence
around the barn and found that none of the insulators or wires on the electric fence were disturbed.
Ms. Morris joined Officer Knox in this second inspection of the property and discovered that the gate
was then unlocked. Defendant was not with them on this inspection tour. Both Ms. Morris and
Officer Knox noticed the silhouette of two men walking below the barn smoking a cigarette.

        Defendant approached Ms. Morris and Officer Knox as they sat in Officer Knox's patrol car
and told them he had found out how the tractor got into the barn. Defendant led them to the fence
on the lower side of the barn. The insulators on the fence were laying on the ground, and the fence,
although still hanging on the post, was loose. Defendant stepped on the fence to illustrate how the
tractor might have fit through the opening. Both Ms. Morris and Officer Knox testified that the
fence was in proper condition on their inspection a short time prior to this discovery.

        Defendant called several witnesses to testify on his behalf. Joe Cuccia, a state arson
investigator, testified that he received calls from Mrs. Mears, Ms. Morris and the Cannon County
Sheriff's Department about the fire on Defendant's property. However, when Mr. Cuccia arrived on



                                                -2-
the scene, the barn was already in the process of being cleaned up, and he could not perform an
investigation. Mr. Cuccia said that he did not know what caused the fire.

       Willie Jacobs had driven out to Defendant's place around one o’clock p.m. on the day the
barn burned. Mr. Jacobs broke horses for a living, and Defendant had asked him to look at his
Mustang horse. When Mr. Jacobs asked Defendant if he could sell him some hay, Defendant told
him he had plenty and showed him the hay stored in the barn. Mr. Jacobs did not see a tractor.
Defendant and Mr. Jacobs also discussed Defendant's attendance at the funeral that night.

       Bobby Johnson, Defendant's neighbor, testified that he noticed Defendant's barn burning
around seven o’clock p.m. The barn was approximately two hundred feet from Mr. Johnson’s house.
Mr. Johnson also saw a truck go up the road in front of Defendant's house as the barn burned.
Although he did not know who owned the truck, Mr. Johnson knew the vehicle was not the
Defendant's. On cross-examination, Mr. Johnson said that the truck did not have a trailer attached
to it.

        Defendant testified that he and Mrs. Mears were at a funeral when the fire started around
seven o’clock p.m. Defendant denied that he stole Mr. Tramel's tractor although he had heard of the
theft earlier in the week. Defendant had no idea how the tractor got in his barn or how the fire was
started because the barn was not wired for electricity. Defendant said that he did not own a tractor.
The morning after the fire, Defendant found tire marks on the road leading to the barn. The fence
in that area had been cut, and the wire was pushed back six or eight feet. At Defendant’s request,
Deputy James Abbott with the Cannon County Sheriff’s Department examined the fence and tire
marks.

       Defendant said that he recognized the burned tractor as Mr. Tramel’s because he had
previously seen the tractor on Mr. Tramel's property. However, Defendant denied that he told Ms.
Morris that the tractor was not his or that he apologized to Mr. Tramel when Mr. Tramel arrived at
the barn.

       On the basis of this evidence, the jury found Defendant guilty of theft of property.

2. Hearing on Defendant's Motion for New Trial

         In his motion for a new trial, Defendant alleged that he was denied a fair trial because of the
ineffective assistance of his counsel in the preparation and investigation of the case including the
development of all available defenses. Specifically, Defendant contended that his counsel failed to
(1) interview Willie Jacobs and Brent Williams until the day of trial; (2) call Amy Mears as a witness
to verify Defendant's alibi on the night of the fire and provide information about potential suspects
in the theft of Mr. Tramel's tractor and the instigation of the fire; (3) call his stepdaughter, Eve
Grizzle, as a witness to testify that the tractor was not in the barn on the afternoon of the fire; and
(4) call Lillian Taylor to verify that Defendant was not at the barn when the fire started and provide
information as to additional suspects.


                                                  -3-
        At the hearing, Amy Mears testified that she and Defendant were separated at the time of the
trial and she was staying in Texas for health reasons. Although Mrs. Mears informed Defendant's
counsel that she had information, she was not called as a witness. Mrs. Mears said that she saw
Floyd Young, also known as Carl Allen Young, and Ben Taylor, walking up Pea Ridge Road in
brown coveralls the night of the fire. Mrs. Mears said that Carl Allen's father, Jeff Young, "hated"
Defendant, and Mr. Young’s girlfriend, Marilyn, was also near the house on the night of the fire.
After the fire, Mrs. Mears said that she found a cigarette lighter by the barn, but counsel told her the
lighter was not relevant. The day after the fire, Mrs. Mears and Mrs. Taylor followed the tire tracks
discovered by Defendant back into the woods and found a spot where the tractor may have been
parked before it was placed in the barn. Mrs. Mears discovered a gummie bear candy wrapper and
a Budweiser light beer can near the site, and Carl Allen Young was known to eat that type of candy
and drink Budweiser beer.

        After the fire, Mrs. Mears and Defendant recorded several telephone conversations with
various people including Lillian Taylor and Deputy Abbott, and Mrs. Mears gave the tapes to
Defendant's counsel. Mrs. Mears also said that several people had been to see them the day of the
fire. Her daughter, Eve Grizzle, wanted to borrow a kerosene heater that was stored in the barn, and
Mrs. Grizzle said the tractor was not in the barn when she retrieved the heater. Brent Williams had
stopped by as well as her son-in-law, Larry Grizzle. None of these people were called as witnesses.
Mrs. Mears said that the reason Defendant’s counsel did not want to call Mrs. Taylor to the stand
was because she was crazy, but Mrs. Mears denied that Mrs. Taylor was mentally unbalanced. On
cross-examination, Mrs. Mears admitted that she did not know that Mrs. Taylor had given a
statement to the police in which Mrs. Taylor said she did not see or hear anything on the day of the
fire.

        Defendant testified that his counsel called him about once a month. Defendant told his
counsel that Mrs. Taylor told Defendant that Ben Taylor and Carl Allen Young stole the tractor
because she saw them driving the tractor on the day it disappeared. Mrs. Taylor also said that she
saw the two boys come out of the barn on the night of the fire. However, Defendant's counsel said
that Mrs. Taylor would hurt Defendant’s case if she testified, and he did not want to call Mrs. Taylor
as a witness. Defendant's counsel did not seem interested in the feud between Jeff Young and
Defendant. Defendant called Willie Jacobs periodically to see if his counsel had talked to him, and
Mr. Jacobs always said that he had not heard from Defendant’s counsel. Counsel told Defendant that
Brent Williams' testimony would not be helpful, and Robert Bogle could only testify that he saw two
boys walking down the road on the night of the fire. As far as Defendant knew, his counsel had not
interviewed either Ben Taylor or Carl Allen Young. Larry Grizzle had been subpoenaed, but he was
not at the trial. Defendant said he did not ask his counsel to use Eve Grizzle as a witness at trial.

        Eve Grizzle testified that she visited Defendant's house on the afternoon of the fire between
one o’clock p.m. and four or five o’clock p.m. although she did not say exactly when she had been
in the barn. Mrs. Grizzle said she went into the barn to retrieve a kerosene heater and did not notice
a tractor. Mrs. Grizzle told Defendant's counsel that she would be willing to testify, but she was not
called as a witness.


                                                  -4-
         Defendant's counsel testified that he had several meetings with Defendant and his family
members over the course of the trial's preparation. After he was retained, counsel met with the
district attorney and the sheriff's department to review their files. Based upon this review, counsel
determined that the only available defense rested on proving that someone else had put the tractor
in the barn. He and Defendant discussed several witnesses who might be able to testify that the
tractor was not in the barn that afternoon. Defendant only mentioned Brent Williams and Willie
Jacobs, and Brent Williams said that he did not notice whether or not the tractor was in the barn that
day.

        Counsel testified that he interviewed Mrs. Taylor by telephone, but Mrs. Taylor said that she
had not seen anyone at the barn. When he told Defendant and Mrs. Mears that Mrs. Taylor could
not testify as they wished, Mrs. Mears told him that Mrs. Taylor had been in a mental institution. At
Defendant's request, counsel subpoenaed Mrs. Taylor anyway. Despite numerous conversations with
the family, no one mentioned that Mrs. Grizzle could testify that she had not seen the tractor on the
afternoon of the fire. Had he known, counsel said that he would have called her as a witness.

During trial preparation, counsel said that both Brent Williams and Willie Jacobs could not be
located. Defendant kept assuring him he could find the men so counsel did not hire an investigator.
Eventually the witnesses were contacted just prior to the trial. Neither Defendant nor counsel
thought it was necessary to subpoena Mrs. Mears who was living in Texas at the time of the trial.
No one contested the fact that Defendant was at a funeral when the fire started, and Mrs. Mears had
no personal knowledge of how the fire started or who stole the tractor. Counsel did not remember
Mrs. Mears mentioning the discovery of a cigarette lighter, but he did discuss the tire tracks with her.
Counsel reviewed the taped conversation between Defendant and Deputy Abbott as they examined
the tracks and cut wire, but the tape consisted mostly of Defendant talking and Deputy Abbot
walking around. In counsel's view, Defendant was in the best position to testify about the tire tracks
he discovered.

         At the conclusion of the hearing, the trial court concluded that counsel was deficient for not
interviewing witnesses Willie Jacobs and Brent Williams concerning their potential testimony prior
to trial. However, the trial court found that Defendant had not shown he was prejudiced by this
deficiency. In regard to counsel’s failure to call Mrs. Grizzle as a witness or interview her prior to
trial, the trial court accredited the testimony of counsel that none of the family members, including
Defendant, had informed him that Mrs. Grizzle could testify that the tractor was not in the barn on
the afternoon of the fire. Finally, on all other claims, the trial court found that Defendant had failed
to establish that his counsel’s performance was ineffective and denied Defendant’s motion for a new
trial.

3. Standard of Review

        We note at the outset that claims concerning the ineffective assistance of counsel at trial are
best raised in a post-conviction proceeding rather than on direct appeal in order to provide the
defendant with the opportunity to present his issues in an evidentiary hearing. State v. Honeycutt,


                                                  -5-
54 S.W.3d 762, 766 (Tenn. 2001); Thompson v. State, 958 S.W.2d 156 (Tenn. Crim. App. 1997).
However, in this instance, Defendant had ample opportunity to present his issues and witnesses to
the trial court.

         We review the effectiveness of counsel under the standards enunciated in Strickland v.
Washington, 466 U.S. 668, 693, 104 S.Ct. 2052, 80 L. Ed. 2d 674 (1974) and Baxter v. Rose, 523
S.W.2d 930, 936 (Tenn. 1975). The Sixth Amendment to the United States Constitution and Article
I, § 9 of the Tennessee Constitution guarantee an accused the right to representation by counsel.
State v. Burns, 6 S.W.3d 453, 461 (Tenn. 1999). In assessing counsel’s effectiveness, we look to
see first whether counsel’s performance at trial was “within the range of competence demanded of
attorneys in criminal cases,” and, secondly, whether the defendant was adversely affected by
counsel’s alleged deficient performance. Baxter, 523 S.W.2d at 936; Strickland, 466 U.S. at 693, 104
S.Ct. 2052 at 2064. In order to establish prejudice, the petitioner must show that there is a
reasonable probability that the outcome of the proceedings would have been different but for the
ineffective assistance of counsel. Strickland, 466 U.S. at 694, 104 S.Ct. at 2068. “A reasonable
probability is a probability sufficient to undermine confidence in the outcome.” Id.; see also Henley
v. State, 960 S.W.2d 572, 579 (Tenn. 1997), cert. denied 525 U.S. 830, 142 L. Ed. 2d 64, 119 S. Ct.
82 (1998); Goad v. State, 938 S.W.2d 363, 370 (Tenn. 1996).

        Because the trial court determined that Defendant’s counsel was deficient for not
interviewing two of the witnesses until the day of trial, Defendant argues initially that the burden of
proving that he was not prejudiced by counsel’s performance should shift to the State. However,
both the Strickland court and our courts have held that a defendant must satisfy both prongs of the
Strickland test before he or she may prevail on a claim of ineffective assistance of counsel.
Strickland, 466 U.S. at 694, 104 S. Ct. at 2068; Henley, 960 S.W.2d at 579; Goad, 938 S.W.2d at
370. In addressing the two components of a claim of ineffective assistance, the Strickland court
observed that “[u]nless a defendant makes both showings [of deficiency and prejudice], it cannot be
said that the conviction . . . resulted from a breakdown in the adversary process that renders the result
unreliable.” Strickland, 466 U.S. at 694, 104 S. Ct. at 2068. Because the petitioner must establish
both deficient conduct and prejudice, relief will be denied if the petitioner fails to prove either
component. Goad, 938 S.W.2d at 370.

       The trial court’s findings of fact underlying a claim of ineffective assistance of counsel are
reviewed de novo with a presumption that the findings are correct unless the preponderance of the
evidence establishes otherwise. Fields v. State, 40 S.W.3d 450, 458 (Tenn. 2001). Therefore, this
Court may not re-weigh or re-evaluate these findings nor substitute our inferences for that of the trial
judge unless the evidence in the record preponderates against those findings. Honeycutt, 54 S.W.3d
at 763. Questions concerning the credibility of witnesses and the weight and value given their
testimony is resolved by the trial court, not this Court. State v. Burns, 6 S.W.3d 453, 461 (Tenn.
1999). However, the application of the law to the court’s factual findings, such as whether counsel’s
conduct was deficient or whether the petitioner was prejudiced, is reviewed de novo with no
presumption of correctness. Id.



                                                  -6-
        In reviewing counsel’s performance, the distortions of hindsight must be avoided, and this
Court will not second-guess counsel’s decisions regarding trial strategies and tactics. Hellard v.
State, 629 S.W.2d 4, 9 (Tenn. 1982). A particular act or omission by counsel will not be considered
unreasonable simply because the strategy was unsuccessful. Strickland, 466 U.S. at 689, 104 S. Ct.
at 2065. Rather, counsel’s alleged errors should be judged from the point of time from which they
were made in light of all the facts and circumstances at that time, and from the perspective of
counsel. Id., 466 U.S. at 690, 104 S. Ct. at 2066.

4. Ineffective Assistance of Counsel

        Defendant alleges that his counsel failed to adequately investigate the case or present
alternative defenses, and his argument is reflected primarily by counsel’s failure to call certain
witnesses to testify at trial. Defendant must produce those witnesses at the evidentiary hearing in
order to establish that “(a) a material witness existed and the witness could have been discovered but
for counsel’s neglect in his investigation of the case, (b) a known witness was not interviewed, (c)
the failure to discover or interview a witness inured to his prejudice, or (d) the failure to have a
known witness present or call the witness to the stand resulted in the denial of critical evidence
which inured to the prejudice of the [defendant].” Black v. State, 794 S.W.2d 752, 757 (Tenn. Crim.
App. 1990). Mere speculation as to what the witness would have said if called is not sufficient. Id.
Unless the defendant produces a material witness who could have been found by reasonable
investigation and would have testified favorably on the defendant’s behalf, the defendant has failed
to establish prejudice. Id. at 758.

         Defendant argues that his wife, Amy Mears, would have been able to provide an alibi for
Defendant at the time the fire started. However, as pointed out by Defendant’s counsel, neither the
origin of the fire nor Defendant’s whereabouts when the fire started was at issue. Defendant was
arrested for theft of property, not arson, and Mrs. Mears did not know anything about the stolen
tractor. Mrs. Mears did corroborate Defendant’s testimony that he discovered a broken fence and
tire tracks after the fire. Counsel responded that he felt Defendant was in the best position to testify
and Defendant did testify about these discoveries. Mrs. Mears’ testimony concerning these issues
was merely cumulative.

        Mrs. Mears said that she and Defendant made several tape recordings of conversations with
various people after the fire which she gave to Defendant’s counsel. Counsel talked with everyone
on Mrs. Mears’s list but found, for example, that the tape of Defendant’s conversation with Deputy
Abbott provided little useful information. Mrs. Mears said that counsel did not think her discovery
of a cigarette lighter behind the barn of any significance while counsel said he did not remember
Mrs. Mears telling him that she found such an item.

       According to Mrs. Mears, she saw Carl Allen Young and Ben Taylor on the road near the
barn as she and Defendant drove home in response to Mrs. Grizzle’s call about the fire although
Defendant does not mention seeing the boys in his testimony. Carl Allen’s father, Jeff Young, and
the Defendant had a long history of animosities. Moreover, Mrs. Mears’ discovery of a candy


                                                  -7-
wrapper and Budweiser light beer can near the spot where she said the tractor was hidden indicated
that Carl Allen was involved in the theft of the tractor. Counsel discussed these potential suspects
with Defendant and concluded that the boys’ testimony would not be helpful to Defendant. It was
felt that they would simply deny being anywhere near the fire, and no one else could corroborate
Mrs. Mears’ theory.

         Counsel testified that Mrs. Mears was separated from Defendant and living in Texas at the
time of the trial, and he and Defendant had discussed whether she should return to Tennessee to
testify. Counsel and Defendant both decided it was not necessary to subpoena Mrs. Mears. No one
contested Defendant’s alibi for the fire, and Mrs. Mears did not have personal knowledge of the fire
or theft.

        The evidence in the record does not preponderate against the trial court’s finding that
Defendant’s counsel was not deficient for deciding not to call Mrs. Mears to testify at Defendant’s
trial. Defendant is not entitled to relief on this issue.

        Eve Grizzle testified that she told Defendant’s counsel that she was in Defendant’s barn on
the afternoon of the fire and did not see the tractor. Counsel testified that he talked with Defendant
and various family members on numerous occasions, and no one mentioned that Mrs. Grizzle had
been on the farm that day. At the conclusion of the hearing, the trial court accredited counsel’s
testimony and discredited Mrs. Grizzle’s. The evidence in the record does not preponderate against
this finding, and Defendant is not entitled to relief on this issue.

        Both Mrs. Mears and Defendant testified that Lillian Taylor told them that she saw Carl Allen
Young and Ben Taylor driving Mr. Tramel’s tractor on the day it was stolen and also saw the boys
at the barn on the night it burned. On cross-examination, however, Mrs. Mears admitted that she did
not know that Mrs. Taylor had told the police investigating the fire that she had not seen or heard
anything that night. Mrs. Taylor also told Defendant’s counsel in a telephone interview that she did
not know anything about the theft or the fire. Based on these statements, counsel decided that Mrs.
Taylor could provide no useful information at trial. More important, Mrs. Taylor did not testify at
the hearing, and we will not speculate as to what Mrs. Taylor might have said or whether her
testimony would have been favorable to Defendant. See Black v. State, 794 S.W.2d 752 (Tenn.
Crim. App. 1990). Defendant has failed to meet his burden of proof and is not entitled to relief on
this issue.

        Defendant told his counsel that both Mr. Williams and Mr. Jacobs could testify that the
tractor was not in the barn in the hours immediately preceding the fire. Defendant testified that he
checked with Willie Jacobs periodically to see if his counsel had contacted him, and Mr. Jacobs
always said that he had not heard from Defendant’s counsel. Defendant’s counsel, on the other hand,
said that Mr. Jacobs and Mr. Williams had moved from Cannon County before the trial. Because
Defendant assured him that he could find the two witnesses, counsel did not hire an investigator.
Mr. Williams and Mr. Jacobs were not located until immediately prior to trial so counsel did not
have the opportunity to discuss their potential testimony until the day of trial. At that time, counsel


                                                 -8-
determined that Mr. Williams could not verify that the tractor was not in the barn on the afternoon
of the fire, and he decided not to call him as a witness. The trial court concluded that counsel’s
performance was deficient in not interviewing these witnesses prior to trial, but that Defendant had
failed to show he was prejudiced. The record does not indicate that Mr. Williams could have
provided any exculpatory testimony. The evidence in the record does not preponderate against the
trial court’s finding of any prejudice to Defendant.

        Finally, Defendant alleges that his counsel failed to pursue all available defenses although
Defendant does not suggest what these defenses might be. Even though Defendant repeatedly denied
he was at home when the fire started, for example, he did not offer any explanation of where he was
the day the tractor was stolen. Instead, Defendant’s attention appeared to be focused solely on the
fire. The evidence in the record does not compel one to conclude that the person who started the fire
was the person who stole the tractor as Defendant might suggest. In fact, there is no evidence to rule
out the possibility that the fire was started by natural causes. Based on the information available,
counsel’s decision as a matter of trial strategy to prove that the tractor was not on Defendant’s
property prior to the fire is reasonable. The jury, however, obviously accredited Ms. Morris’ and
Officer Knox’s testimony that there were no tractor tire marks or broken fences surrounding the
burning barn, and Ms. Morris’ statement that Defendant knew there was a tractor in the barn that did
not belong to him. The failure of a particular trial strategy does not necessarily indicate that the
strategy was ill-advised. The evidence in the record does not preponderate against the trial court’s
finding that counsel was not deficient in his choice of defenses. Defendant is not entitled to relief
on this issue.

                                          CONCLUSION

       After a careful review of the record, we affirm the judgment of the trial court.


                                                       ___________________________________
                                                       THOMAS T. WOODALL, JUDGE




                                                 -9-